     Case: 1:21-mj-00161-KLL Doc #: 4 Filed: 02/18/21 Page: 1 of 1 PAGEID #: 33




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                         :
                                                  :
               Plaintiff,                         :
                                                  :
       vs.                                        :
                                                  :    Case No. 1:21-mj-161
BENNIE ALVIN PARKER, et al.,                      :
                                                  :   MAGISTRATE JUDGE LITKOVITZ
               Defendant.                         :


  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

        Pursuant to the CARES Act H.R.748 § 15002 et seq, and in accordance with General

Order 20-07, this Court finds that the Defendant (or the Juvenile), after consultation with

counsel, has consented to the use of video conferencing/teleconferencing to conduct the Initial

Initial Appearance Hearing held on 2/18/2021.


       Accordingly, the proceeding held on this date may be conducted by:


       __X__ video teleconference

       ____    teleconference, because video teleconferencing is not reasonably available for the
               following reasons:

               ____    that the defendant is detained at a facility that is lacking video
                       teleconferencing capability.

               ____    other: video conference system at the jail was inoperable.

       IT IS SO ORDERED.


                                                  Karen L. Litkovitz
                                                  United States Magistrate Judge
